NO. 07-05-0368-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                         PANEL C

                                   JULY 25, 2007
                          ______________________________

                           JUAN M. PACHECO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2005-409332; HONORABLE JIM BOB DARNELL, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant was indicted for the offense of driving while intoxicated, a felony,

enhanced by two previous felony convictions. Appellant pleaded guilty, without benefit of

a plea bargain, to the offense as charged and true to the enhancement paragraphs. The

trial court found appellant guilty and, after conducting a hearing on punishment, sentenced

appellant to confinement in the Institutional Division, Texas Department of Criminal Justice

for a term of forty years. We affirm.
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




                                              2
       Accordingly, counsel’s motion to withdraw is hereby granted1 and the trial court’s

judgment is affirmed.




                                                  Mackey K. Hancock
                                                      Justice

Do not publish.




       1
        In granting counsel’s motion to withdraw, however, we remind counsel to insure that
he has complied with the “educational” duty to inform appellant of his right to file a pro se
petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens, 206
S.W.3d 670 (Tex.Crim.App. 2006)

                                             3